UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   X


UNITED STATES OF AMERICA
                                                             PRELIMINARY
                 - V. -                                      ORDER OF FORFEITURE/
                                                             MONEY JUDGMENT
NKANGA NKANGA,
                                                             18 Cr. 713 (JMF)
                          Defendant.


------------------------------------                   X


                 WHEREAS, on or about October 3, 2018,               NKANGA NKANGA, (the

"Defendant") was charged in a five-count Indictment, 18 Cr. 713 (JMF) (the "Indictment") with

conspiracy to distribute and possess with intent to distribute oxycodone, buprenorphine, and

alprazolam, in violation of Title 21, United States Code, Section 846, (Count One) and distribution

and possession with intent to distribute oxycodone, buprenorphine and alprazolam, in violation of

Title 21, United States Code, Section 841(b)(l)(C), 841(b)(l)(E) and 841 (b)(2) (Counts Two

through Five);

                 WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Five, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853 of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offenses and any and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of, the offenses, including but not

limited to a sum of money in United States currency representing the amount of proceeds traceable

to the commission of the offenses charged in Counts One through Five of the Indictment that the

Defendant personally obtained;
               WHEREAS, on or about October 21, 2019, the Defendant pled guilty to Counts

One through Five of the Indictment;

               WHEREAS, the Government asserts that $46,800.00 in United States currency

represents the amount of proceeds traceable to the offenses charged in Counts One through Five

of the Indictment that the Defendant personally obtained;

               WHEREAS, the Government seeks a money judgment in the amount of$46,800.00

in United States currency pursuant to Title 21 United States Code, Section 853, representing the

amount of proceeds traceable to the offenses charged in Counts One through Five of the Indictment

that the Defendant personally obtained; and

               WHEREAS, the Court finds that, as a result of the acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One through Five of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     As a result of the offenses charged in Counts One through Five of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $46,800.00 in

United States currency (the "Money Judgment"), representing the amount of proceeds traceable to

the offenses charged in Counts One through Five of the Indictment that the Defendant personally

obtained, shall be entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, NKANGA

NKANGA and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the "United States Marshals Service" and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture/Money Judgment, the United States Attorney's

Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitable

property, including depositions, interrogatories, requests for production of documents and the

issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.
               8.      The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.



Dated: New York, New York
        Makck    l 7.... , 2019




                                                          .FURMAN
                                                       ISTRJCT JUDGE
